Conviction for violating local option law; punishment, a fine of $50.
We are this day handing down an opinion in cause No. 16509*, Letcher v. State, appealed from the county court of Mitchell County, Texas, in which we hold that in counties and subdivisions thereof, in which the sale, etc. of intoxicating liquor had been forbidden by local option election prior to the *Page 56 
taking effect of section 20, art. 16 of the Constitution of Texas, — and in which by no subsequent election has the sale, etc. of wine or beer of not more than 3.2 alcoholic content been legalized, — that the sale of such liquors is still a felony, and hence the county courts have no jurisdiction of prosecution for the sale thereof.
As we understand this record, Dickens County is a county which had forbidden the sale, etc., of intoxicating liquor by local option election prior to the adoption of said constitutional amendment. There appears to have been held no subsequent election at which the vote was otherwise as to the wine or beer referred to. If appellant is guilty, his offense is a felony, and hence the county court of Dickens county was without jurisdiction to try him.
The judgment of the trial court will be reversed and the prosecution ordered dismissed. Reversed and dismissed.
* (Reported on page 593 of this volume.)